Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 1 of 22




  EXHIBIT 1
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 2 of 22



                     IN THE UNITED STATES DISTRICT COURT
                  FOR TI3E WESTERN DISTRICT OF PENNSYLVANIA

  DONALD J. TRUMP FOR
  PRESIDENT, INC.; et al.,
                                                 Civil Action
                Plaintiffs,
                                                  No.: 2-20-CV-966
         v.

 KATHY BOOCKVAR; et al.,
                                                 Judge J. Nicholas Ranjan
                Defendants.

                  PLAINTIFFS OBJECTIONS AND RESPONSE TO
                 DEMOCRATIC INTERVENORS' INTERROGATORIES

       Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Local Rule 33, and the

Court's July 17, 2020 Scheduling Order (ECF #124), Plaintiffs hereby provide the following

objections and responses to the interrogatories and documents requests of Democratic

Intervenors.

                        GENERAL OBJECTIONS/STATEMENTS
       1.      Plaintiffs object to the Instructions to the extent that they can be construed to

seek production or disclosure of any attorney-client privileged information, attorney work

product, or other confidential/protected information. Any substantive responses provided are

being provided without disclosing or producing attorney-client privileged information,

attorney work product, or other confidential/protected information.

       2.      Plaintiffs object to Instruction #16, which attempts to impose upon Plaintiffs a

supplemental obligation that isnot co-extensive with that provided in Rule 26(e)(1). Plaintiffs

will comply with the provisions of Rule 26(e)(1), if necessary, not with the supplementation

obligation contained in Instruction #16.
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 3 of 22



                                        INTERROGATORIES

 INTERROGATORY 1: Identify and describe with specificity all facts concerning or relating to

 every instance of "ballot harvesting" during the Primary Election as alleged in Paragraphs 1 and

 72-76 of your complaint.

 ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
 topics outside the limited scope of the expedited discovery ordered by the Court. In response to
 objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
 on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a limited
 scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
 the County Election Boards as contemplated by 71 P.S. § 279.6(c) "must (i) not be duplicative of
 materials received in connection with the report, and (ii) be narrowly tailored to the
 implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
 procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but instead
about Plaintiffs' contentions of the opportunities that fraudsters may have based on Defendants'
inconsistent administration of the Primary Election. Further, this Interrogatory appears to be
duplicative of the reports that are to be provided by the County Election Boards, in that those
reports are to include "a review of any action taken by the Department of State, county board of
elections or registration commission in response to an incident under paragraph (23), including
determinations made on the incident, legal actions filed and referrals to law enforcement." 71 P.S.
§ 279.6(b)(24~. Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. May 14, 2013.
Also, Plaintiffs object to this Interrogatory on the grounds that it mischaracterizes the claims in
this action. Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of, among
other things, a declaratory and injunctive judgment that the Secretary of the Commonwealth and
all of the County Election Boards follow the provisions of the Election Code in a uniform manner.
As this Court noted years ago: "A state must impose uniform statewide standards in each county in
order to protect the legality of a citizen's vote. Anything less implicates constitutional problems under
the equal protection clause of the Fourteenth Amendment." Pierce a Alle~h env County Bd. of
Elections 324 F. Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is based upon the inconsistent
enforcement of the Election Code requirements across the Commonwealth, which is a violation of
Plaintiffs' constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the
Secretary and all of the County Election Boards to follow the requirements under the Election
Code for properly administering Pennsylvania's absentee and mail-in voting scheme, which also
violates their constitutional rights. The Pennsylvania General Assembly established the
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 4 of 22



 requirements that must be followed for ballots to be cast legally, requirements the Pennsylvania
 Supreme Court has recognized are designed to reduce fraud. Neither the Secretary of the
 Commonwealth nor the County Election Boards have the ability to ignore, modify, restrict, or
 expand upon those requirements. Even if the Secretary or a County Election Board were to view
 those legislatively-enacted requirements as mere "technicalities," they still have an obligation to
 enforce those requirements. As the Pennsylvania Supreme Court recently noted, "so-called
 technicalities of the Election Code are necessary for the preservation of secrecy and the sanctity
 of the ballot and must therefore be observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4,
 2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall"
 in the Election Code, including its use in Section 3146.6(a) concerning absentee voting, is
 mandatory). The same language that was interpreted in 2003 by the Pennsylvania Supreme Court
 was used and adopted by the General Assembly in Act 77.
 Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
 Interrogatory is in the possession/custody/control of propounding defendant or others.

Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.Civ.P.
33(D). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
the form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.

INTERROGATORY 2: Identify and describe with specificity all facts concerning or relating to

every instance of "manipulating and destroying ballots" in the Primary Election as alleged in

Paragraph 1 of your Complaint.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
topics outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, ECF #124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Election Boards as contemplated by 71 P.S. ~ 279.6(c~ "must (i) not be duplicative of
materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but instead
about Plaintiffs' contentions of the opportunities that fraudsters may have based on Defendants'
inconsistent administration of the Primary Election. Further, this Interrogatory appears to be
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 5 of 22



 duplicative of the reports that are to be provided by the County Election Boards, in that those
 reports are to include "a review of any action taken by the Department of State, county board of
 elections or registration commission in response to an incident under paragraph (23), including
 determinations made on the incident, legal actions filed and referrals to law enforcement." 71 P.S.
 ~ 279.6(b)(24~. Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. MQmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. Mav 14.20131.
 Also, Plaintiffs object to this Interrogatory on the grounds that it mischaracterizes the claims in
 this action. Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of, among
 other things, a declaratory and injunctive judgment that the Secretary of the Commonwealth and
 all of the County Election Boards follow the provisions of the Election Code in a uniform manner.
 As this Court noted years ago: "A state must impose uniform statewide standards in each county in
 order to protect the legality of a citizen's vote. Anything less implicates constitutional problems under
 the equal protection clause of the Fourteenth Amendment." Pierce a Alle lg zeny County Bd. of
 Elections, 324 F. Supp. 2d 684, 697 (W.D. Pa. 2003). Plaintiffs' claim is based upon the inconsistent
 enforcement of the Election Code requirements across the Commonwealth, which is a violation of
Plaintiffs' constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the
 Secretary and all of the County Election Boards to follow the requirements under the Election
Code for properly administering Pennsylvania's absentee and mail-in voting scheme, which also
violates their constitutional rights. The Pennsylvania General Assembly established the
requirements that must be followed for ballots to be cast legally, requirements the Pennsylvania
Supreme Court has recognized are designed to reduce fraud. Neither the Secretary of the
Commonwealth nor the County Election Boards have the ability to ignore, modify, restrict, or
expand upon those requirements. Even if the Secretary or a County Election Board were to view
those legislatively-enacted requirements as mere "technicalities," they still have an obligation to
enforce those requirements. As the Pennsylvania Supreme Court recently noted, "so-called
technicalities of the Election Code are necessary for the preservation of secrecy and the sanctity
of the ballot and must therefore be observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4,
2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall"
in the Election Code, including its use in Section 3146.6(a) concerning absentee voting, is
mandatory). The same language that was interpreted in 2003 by the Pennsylvania Supreme Court
was used and adopted by the General Assembly in Act 77.
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory is in the possession/custody/control of propounding defendant or others.

Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.RCiv.P.
33(D). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
the form of expert reports if necessary as this matter proceeds.
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 6 of 22



 Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
 and/or supplement this response if necessary and/or to the extent the information requested is
 relevant and authorized by the Court.



 INTERROGATORY 3: Identify and describe with specificity all facts concerning or relating to

 every instance of "duplicitous votes" in the Primary Election as alleged in Paragraph 1 of your

 Complaint.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
topics outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, ECF #124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. § 279.6(c) "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.

This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about one
result of the failure of the Secretary of the Commonwealth and County Boards of Election to
enforce the procedures in the Election Code for valid voting to occur. Also, this Interrogatory
appears to be duplicative of the reports that are to be provided by the County Boards of Election,
in that those reports are to include reports of actual or suspected incidents of certain types of voter
fraud. See, e.g., 71 P.S. & 279.6(b)(9),(10),(19),(20~L4~. Therefore, this Interrogatory is
improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66 *71-
73 (W.D. Pa. Ma~14, 2013
Additionally, Plaintiffs object to this Interrogatory on the ground of relevance. Plaintiffs'
Amended Complaint is asking the Court to issue relief in the form of, among other things, a
declaratory and injunctive judgment that the Secretary of the Commonwealth and all of the County
Election Boards follow the provisions of the Election Code in a uniform manner. As this Court
noted years ago: "A state must impose uniform statewide standards in each county in order to protect
the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
protection clause of the Fourteenth Amendment." Pierce a Alle~h env County Bd. of Elections, 324 F.
Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is based upon the inconsistent enforcement of
the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the Secretary and
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 7 of 22



 all of the County Election Boards to follow the requirements under the Election Code for properly
 administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
 constitutional rights. The Pennsylvania General Assembly established the requirements that must
be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a County Election Board were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Canvass of~Absentee Ballots of'Nov. 4, 2003 Gen. Election, 843
A.2d 1223, 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory is in the possession/custody/control of propounding defendant or others.
Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.C~v.P.
33 ~ . Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
the form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.



INTERROGATORY 4: Describe with specificity all facts showing that Defendants were

unwilling to properly administer Act 77 during the Primary Election and opted to "promote

unlimited use of unmonitored mail-in voting" as alleged in Paragraph 2 of your Complaint.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. ~ 279.6(c~ "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 8 of 22



 This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
 not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
 election, and the procedures for the 2020 general election," ECF #124, p.4, ~II.B.10, but about
 Plaintiffs' contentions concerning absentee and mail-in balloting during the 2020 Primary
 Election. Also, this Interrogatory appears to be duplicative of the reports that are to be provided
 by the County Boards of Election, in that those reports are to include reports of actual or suspected
 incidents of certain types of voter fraud. See, e.g., 71 P.S. ~ 279.6(b~(9),(10),(19),(20),(23),(24~.
 Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. May 14, 2013).
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory in the possession custody/control of propounding defendant or others.
Subject to the foregoing objections and without waiving them, Plaintiffs refer to and incorporate by
reference Paragraphs 103 through 164 of Plaintiffs' Verified Amended Complaint. Plaintiffs also refer
Propounding Defendants to the documents being produced for additional information. See
FE~.R.C~v.P. 33(d).
By way of fiuther answer, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the
right to amend and/or supplement this response if necessary andlor to the extent the information
requested is relevant and authorized by the Court.



INTERROGATORY 5: Identify and describe with specificity every instance in which a Board

used or utilized an "unmonitored and/or unsecured `drop-off boxes' and/or similar means" to

collect mail-in or absentee ballots during the as alleged in your complaint and in so doing, provide

the location of every such allegedly unmonitored and/or unsecured drop-off box.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. § 279.6(c~ "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about
       Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 9 of 22



 Plaintiffs' contentions concerning absentee and mail-in balloting during the 2020 Primary
 Election. Also, this Interrogatory appears to be duplicative of the reports that are to be provided
 by the County Boards of Election, in that those reports are to include reports of actual or suspected
 incidents of certain types of voter fraud. See, e.g., 71 P.S. § 279.6(b~(9),(10O, 19),(20),(23~~.
 Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. May 14, 2013).
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory in the possession/custody/control of propounding defendant or others.
Subject to the foregoing objections and without waiving them, Plaintiffs refer to and incorporate by
reference Paragraphs 103 through 164 of Plaintiffs' Verified Amended Complaint. Plaintiffs also refer
Propounding Defendants to the documents being produced for additional information. See
FED.R.Civ.P. 33(d).
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.


INTERROGATORY 6: Identify and describe with specificity all actions you have taken,

including, but not limited to investigations, studies, audits, or drafting memoranda or research

papers concerning or related to the allegation that "drop-off boxes" were "unsecure" or

"unmonitored" and thus resulted in "ballot harvesting," "double voting," or "voter fraud" during

the Primary Election and if you conducted such a study, investigation, audit or drafted a

memoranda or research paper(s), please describe these documents and/or their conclusions.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. § 279.6(c) "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 10 of 22



 election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about
 Plaintiffs' "investigations, studies, audits, or drafting memoranda or research papers concerning
 or related to" drop-boxes or other collection locations. Plaintiffs read the scope of discovery as
 relating to the official implementation of the two noted procedures by the Secretary and/or the
 Counties. It is only the Counties who implement the mail-in procedures for the elections. Thus,
 the use of the conjunctive "and" can only mean that the poll-watching procedures referenced also
 are the official procedures implemented by the County. Moreover, it is the Secretary and the
 Counties who will bear the burden of demonstrating the procedures they implement and enforce
 are constitutional. Therefore, this Interrogatory is improper.
 Further, Plaintiffs object to this Interrogatory on the grounds it seeks information protected by the
 attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
 26(b)(3).
 Additionally, Plaintiffs object to this Interrogatory on the ground of relevance. Plaintiffs'
 Amended Complaint is asking the Court to issue relief in the form of, among other things, a
 declaratory and injunctive judgment that the Secretary of the Commonwealth and all of the County
 Election Boards follow the provisions of the Election Code in a uniform manner. As this Court
 noted years ago: "A state must impose uniform statewide standards in each county in order to protect
 the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
 protection clause of the Fourteenth Amendment." Pierce a Allegheny County Bd. ofElections, 324 F.
 Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is based upon the inconsistent enforcement of
 the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
 constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the Secretary and
 all of the County Election Boards to follow the requirements under the Election Code for properly
 administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
constitutional rights. The Pennsylvania General Assembly established the requirements that must
be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a County Election Board were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843
A.2d 1223, 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. MQmt. LLC, 2013 U.S. Dist LEXIS 104176, at *66, *71-
73 (W.D. Pa. Mav 14, 2013).
Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 11 of 22



 records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.CIv.P.
 33(D). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
 the form of expert reports if necessary as this matter proceeds.
 Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
 and/or supplement this response if necessary and/or to the extent the information requested is
 relevant and authorized by the Court.


 INTERROGATORY 7: Identify and describe with specificity all facts concerning or related to

every instance of "double voting" in the Primary Election as alleged in Paragraphs 4, 70-71, and

111-112 of your Complaint.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF #124 that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. & 279.6(c) "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about one
result of the failure of the Secretary of the Commonwealth and County Boards of Election to
enforce the procedures in the Election Code for valid voting to occur. Also, this Interrogatory
appears to be duplicative of the reports that are to be provided by the County Boards of Election,
in that those reports are to include reports of actual or suspected incidents of certain types of voter
fraud. See, e.g., 71 P.S. ~2         b)(9~(10~19Z20Z(23),(24~. Therefore, this Interrogatory is
improper.
Additionally, Plaintiffs object to this Interrogatory on the ground of relevance. Plaintiffs'
Amended Complaint is asking the Court to issue relief in the form of, among other things, a
declaratory and injunctive judgment that the Secretary of the Commonwealth and all of the County
Election Boards follow the provisions of the Election Code in a uniform manner. As this Court
noted years ago: "A state must impose uniform statewide standards in each county in order to protect
the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
protection clause of the Fourteenth Amendment." Pie~•ce a Alle~h env County Bd. of Elections, 324 F.
Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is based upon the inconsistent enforcement of
the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the Secretary and
all of the County Election Boards to follow the requirements under the Election Code for properly
administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
constitutional rights. The Pennsylvania General Assembly established the requirements that must
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 12 of 22



be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a County Election Board were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4, 2003 Gen. Election, 843
A.2d 1223, 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. Mav 14, 2013.
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory is in the possession/custody/control of propounding defendant or others.

Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.RCIv.P.
33(D). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
the form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.



INTERROGATORY 8: Identify and describe with specificity all facts concerning or related to

every instance of voter fraud from mail-in or absentee ballots that occurred during the Primary

Election.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
topics outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. ~ 279.6(c) "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 13 of 22



 implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
 procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about one
result of the failure of the Secretary of the Commonwealth and County Boards of Election to
enforce the procedures in the Election Code for valid voting to occur. Also, this Interrogatory
appears to be duplicative of the reports that are to be provided by the County Boards of Election,
in that those reports are to include reports of actual or suspected incidents of certain types of voter
fraud. See, e.g., 71 P.S. § 279.6(b)(9~),(19),(20),(23),(24). Therefore, this Interrogatory is
improper.
 Additionally, Plaintiffs object to this Interrogatory on the ground of relevance. Plaintiffs'
 Amended Complaint is asking the Court to issue relief in the form of, among other things, a
 declaratory and injunctive judgment that the Secretary of the Commonwealth and all of the County
 Election Boards follow the provisions of the Election Code in a uniform manner. As this Court
 noted years ago: "A state must impose uniform statewide standards in each county in order to protect
 the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
 protection clause of the Fourteenth Amendment." Pierce a Allegheny Count~Bd_ofElections, 324 F.
 Supp. 2d 684, 697 (W.D. Pa. 2003). Plaintiffs' claim is based upon the inconsistent enforcement of
 the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
 constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the Secretary and
 all of the County Election Boards to follow the requirements under the Election Code for properly
 administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
constitutional rights. The Pennsylvania General Assembly established the requirements that must
be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a County Election Board were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4, 2003 Gen. Election, 843
A.2d 1223, 1234 (Pa. 2004; see also id. at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. M~mt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. Mav 14.20131.
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Interrogatory is in the possession custody/control of propounding defendant or others.
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 14 of 22



 Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
 evidence of voter fraud or any other election-related fraud is relevant to any questions before the
 Court, Plaintiffs will rely on, among other things, publicly available news reports and public
 records. Plaintiffs refer to and incorporate the documents being produced. See F~:v.RC~v.P.
 33(D). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
 the form of expert reports if necessary as this matter proceeds.
 Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
 and/or supplement this response if necessary and/or to the extent the information requested is
 relevant and authorized by the Court.


 INTERROGATORY 9: Identify and describe with specificity all actions You have taken,

including, but not limited to investigations, studies, audits, or drafting memoranda or research

papers concerning or related to the prevalence or scope of voter fraud from mail-in or absentee

ballots during the Primary Election and if you conducted such a study, investigation, audit or

drafted a memoranda or research paper(s), describe these documents and/or their conclusions.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. § 279.6(c~ "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about
Plaintiffs' "investigations, studies, audits, or drafting memoranda or research papers concerning
or related to" drop-boxes or other collection locations. Plaintiffs read the scope of discovery as
relating to the official implementation of the two noted procedures by the Secretary andlor the
Counties. It is only the Counties who implement the mail-in procedures for the elections. Thus,
the use of the conjunctive "and" can only mean that the poll-watching procedures referenced also
are the official procedures implemented by the County. Moreover, it is the Secretary and the
Counties who will bear the burden of demonstrating the procedures they implement and enforce
are constitutional. Therefore, this Interrogatory is improper.
Additionally, Plaintiffs object to this Interrogatory on the ground of relevance. Plaintiffs'
Amended Complaint is asking the Court to issue relief in the form of, among other things, a
declaratory and injunctive judgment that the Secretary of the Commonwealth and all of the County
Election Boards follow the provisions of the Election Code in a uniform manner. As this Court
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 15 of 22



 noted years ago: "A state must impose uniform statewide standards in each county in order to protect
 the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
 protection clause of the Fourteenth Amendment." Pierce a Allegheny County Bd. of Elections, 324 F.
 Supp. 2d 684, 697 (W.D. Pa. 2003). Plaintiffs' claim is based upon the inconsistent enforcement of
 the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
 constitutional rights. Similarly, Plaintiffs' claim also is based upon the failure of the Secretary and
 all of the County Election Boards to follow the requirements under the Election Code for properly
 administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
constitutional rights. The Pennsylvania General Assembly established the requirements that must
be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a County Election Board were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4,.2003 Gen. Election, 843
A.2d 1223, 1234 ~Pa. 2004; see also id. at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. May 14, 2013).
Further, Plaintiffs object to this Interrogatory on the grounds it seeks information protected by the
attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.Crv.P.
33 D . Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in
the form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.


INTERROGATORY 10: Identify and describe with specificity all facts concerning or related to

all instances where voters, candidates, and political committees were "unjustifiably burdened in
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 16 of 22



 their attempts to locate available, qualified registered electors who can serve as poll watchers" as

 alleged in Paragraph 132 of your Complaint.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
topics outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Election Boards as contemplated by 71 P.S. § 279.6(c~ "must (i) not be duplicative of
materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but instead
Plaintiffs' investigation of Pennsylvania's poll watching statute. Plaintiffs read the scope of
discovery as relating to the official implementation of the two noted procedures by the Secretary
and/or the Counties. It is only the Counties who implement the mail-in procedures for the
elections. Thus, the use of the conjunctive "and" can only mean that the poll-watching procedures
referenced also are the official procedures implemented by the County. Moreover, it is the
Secretary and the Counties who will bear the burden of demonstrating the procedures they
implement and enforce are constitutional. Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory/Document Request on the ground that it is a
contention interrogatory. Contention interrogatories this early in a litigation are disfavored,
especially when the complaint is not facially infirm and the Defendants have control over much of
the evidence of their misconduct. See United States v. Educ. M,~mt. LLC, 2013 U.S. Dist. LEXIS
104176, at *66, *71-73 (W.D. Pa. Mav 14, 2013).
Further, Plaintiffs object to this Interrogatory on the grounds it seeks information protected by the
attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3)•
In light of above objections, on which Plaintiffs stand, no substantive response will be provided.



INTERROGATORY 11: Identify and describe with specificity all facts concerning or related to

the efforts you, any Republican candidate, or any state or local Republican Party entity made to

recruit persons to serve as poll watchers in any county where there are more registered Democrats

than Republicans.

ANSWER: Plaintiffs refer to and incorporate by reference their response to Interrogatory No. 10.
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 17 of 22




 INTERROGATORY 12: Identify all individuals who sought to serve as poll watchers in

 Pennsylvania for any Plaintiff or any state or local Republican Party organization at a location

 outside their county of residence during the Primary Election, and identify the location at which

 each such individual sought to serve as a poll watcher.

ANSWER: Plaintiffs refer to and incorporate by reference their response to Interrogatory No. 10.



INTERROGATORY 13: Identify and describe with specificity how permitting a poll watcher

from outside of a county where he or she is registered to vote to poll watch at a polling location or

ballot drop-box will catch or identify third-party delivery, "ballot harvesting," or voter fraud during

the November 2020 General Election.

ANSWER: Plaintiffs refer to and incorporate by reference their response to Interrogatory No. 10.



INTERROGATORY 14: Identify and describe with specificity all Communications or

Documents created by you or on behalf of any state or local Republican Party organization

concerning or related to demographic characteristics of Pennsylvania mail-in and absentee voters

and the potential affect of mail-in and absentee voting on voter turnout or election outcomes in the

Primary Election or the upcoming November 2020 General Election in the Commonwealth of

Pennsylvania.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on topics
outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. ~ 279.6(c) "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
      Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 18 of 22



 implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
 procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about
Plaintiffs' communications with state or local Republican Party organizations concerning absentee
or mail-in voting. Plaintiffs read the scope of discovery as relating to the official implementation
of the two noted procedures by the Secretary andlor the Counties. It is only the Counties who
implement the mail-in procedures for the elections. Thus, the use of the conjunctive "and" can
only mean that the poll-watching procedures referenced also are the official procedures
implemented by the County. Moreover, it is the Secretary and the Counties who will bear the
burden of demonstrating the procedures they implement and enforce are constitutional. Therefore,
this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants, have control over much of the evidence of their
misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. Mav 14, 2013).
Further, Plaintiffs object to this Interrogatory on the grounds it seeks information protected by the
attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
In light of the above objections, on which Plaintiffs stand, no substantive response will be
provided.



INTERROGATORY 15: Identify and describe with specificity all Communications from you or

any state or local Republican Party organization to registered Republican voters in the

Commonwealth between March 1, 2020 and the present referencing potential or actual "ballot

harvesting," double voting, or voter fraud in the Commonwealth.

ANSWER: Plaintiffs object to this Interrogatory on the ground that it seeks information on
topics outside the limited scope of the expedited discovery ordered by the Court. In response to
objections by myriad defendants to the timing and scope of discovery, the Court entered an Order
on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a limited
scope. Any discovery beyond the scope of the reports to the Secretary of the Commonwealth by
the County Boards of Election as contemplated by 71 P.S. § 279.6(c~ "must (i) not be duplicative
of materials received in connection with the report, and (ii) be narrowly tailored to the
implementation of the mail-in and poll-watching procedures in the 2020 primary election, and the
procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Interrogatory goes beyond the scope of the approved discovery in that it seeks information
not about the "implementation of the mail-in and poll-watching procedures in the 2020 primary
     Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 19 of 22



 election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but about
Plaintiffs' communications with state or local Republican Party organizations concerning potential
or actual "ballot harvesting," double voting, or voter fraud in the Commonwealth. Plaintiffs read
the scope of discovery as relating to the official implementation of the two noted procedures by
the Secretary and/or the Counties. It is only the Counties who implement the mail-in procedures
for the elections. Thus, the use of the conjunctive "and" can only mean that the poll-watching
procedures referenced also are the official procedures implemented by the County. Moreover, it
is the Secretary and the Counties who will bear the burden of demonstrating the procedures they
implement and enforce are constitutional. Therefore, this Interrogatory is improper.
Further, Plaintiffs object to this Interrogatory on the ground that it is a contention interrogatory.
Contention interrogatories this early in a litigation are disfavored, especially when the complaint
is not facially infirm and the Defendants have control over much of the evidence of their
misconduct. See United States v. Educ. M~mt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66, *71-
73 (W.D. Pa. May 14, 2013).
Further, Plaintiffs object to this Interrogatory on the grounds it seeks information protected by the
attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure.
26(b)(3)•
In light of the above objections, on which Plaintiffs stand, no substantive response will be
provided.
                                                 Respectfully submitted,

                                                 PORTER WRIGHT MORRIS &ARTHUR LLP

Date: August 5, 2020                       By: /s/Ronald L. Hicks, Jr.
                                                Ronald L. Hicks, Jr. (PA #49520)
                                                Jeremy A. Mercer (PA #86480)
                                                Russell D. Giancola (PA #200058)
                                                Six PPG Place, Third Floor
                                                Pittsburgh, PA 15222
                                                (412) 235-4500 (Telephone)
                                                (412) 235-4510 (Fax)
                                               rhicks@porterwright.com
                                               jmercer@porterwright.com
                                               rgiancola@porterwright.com
                                               and
                                               Matthew E. Morgan (DC #989591)
                                               Justin Clark (DC #499621)
                                               (both admitted pro hac vice)
                                               Elections, LLC
                                               1000 Maine Ave., SW, 4th Floor
                                               Washington, DC 20224
                                               (202) 844-3812 (Telephone)
                                               matthew.morgan@electionlawllc.com
                                               justin.clark@electionlawllc.com
                                               Counselfor Plaintiffs
    Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 20 of 22



                                         VERIFICATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that I have reviewed the

foregoing written answers and that the factual allegations are true and coz-rect.



Date: August 5, 220                                   /s/ James J. Fitzpatrick
                                                      James J. Fitzpatrick, PA EDO Director
                                                      Donald J. Trump for President, Inc.
    Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 21 of 22



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 5, 2020, a true and correct copy of the

foregoing   PLAINTIFFS        OBJECTIONS        AND       RESPONSE      TO   DEMOCRATIC

INTERVENORS' INTERROGATORIES TO PLAINTIFFS has been served upon the below-

identified propounding counsel via email and U.S. mail:

A. Michael Pratt                                Clifford B. Levine
GREENBERG TRAURIG,     LLP                      Alex Lacey
1717 Arch Street, Suite 400                     DENTONS COHEN & GRIGSBY P.C.
Philadelphia, PA 19103                          625 Liberty Avenue
(t) 215.972.5916                                Pittsburgh, PA 15222-3152
(fl 215.988.7801                                (t) 412.297.4998/4642
prattam(a~gtl aw. com                           clifford.levine(c~d entons.com
                                                alex.lacevna,dentons. com
Kevin M. Greenberg (pro hac vice pending)
Adam R. Roseman (pro hac vice pending)          Lazar M. Palnick
George Farrell (pro hac vice pending)           1216 Heberton St.
GREENBERG TRAURIG, LLP                          Pittsburgh, PA 15206
1717 Arch Street, Suite 400                     (t) 412.661.3633
Philadelphia, PA 19103                          lazarpalnick@gmail. com
(t) 215.988.7818
(fl 215.988.7801
~a-eenber~lc(a,gtlaw.com

      All Counselfor Democratic Intervenors

                                              Respectfully submitted,

                                              PORTER WRIGHT MORRIS &ARTHUR LLP

                                        By: /s/Ronald L. Hicks. Jr.
                                            Ronald L. Hicks, Jr. (PA #49520)
                                            Jeremy A. Mercer (PA #86480)
                                            Russell D. Giancola (PA #200058)
                                            Six PPG Place, Third Floor
                                            Pittsburgh, PA 15222
                                            (412) 235-4500 (Telephone)
                                            (412) 235-4510 (Fax)
                                            rhi cks@porterwright.com
                                            jmercer@porterwright.com
                                            rgiancola@porterwright. com
Case 2:20-cv-00966-NR Document 367-1 Filed 08/12/20 Page 22 of 22



                                 and

                                 Matthew E. Morgan (DC #989591)
                                 Justin Clark (DC #499621)
                                 (both admitted pro hac vice)
                                 Elections, LLC
                                 1000 Maine Ave., SW, 4th Floor
                                 Washington, DC 20224
                                 (202) 844-3812 (Telephone)
                                 matthew.morgan@electionlawllc.com
                                 justin.clark@electionlawllc.com

                                 Counselfor Plaintiffs
